While I concur with the majority's analysis in that it is in accordance with precedent as to the use of tip tickets, I respectfully dissent from the majority's decision finding it was reasonable for the commission to conclude that appellee violated Ohio Adm. Code 4301:1-1-53(B) by permitting sports-block gambling on a premises where a liquor permit existed. The stipulated evidence includes an investigator's report in which it is stated that a clipboard was found with two football pool sheets and $60 attached to it. This evidence supports no reasonable inference either that the football pool was being used by the patrons or that the purpose of the football pool was to generate income for appellee. Therefore, on this issue, I would affirm the ruling of the trial court.